



COURT OF APPEAL FOR ONTARIO

CITATION: Exchange Corporation Canada
    Inc. v. Mississauga (City),

2014 ONCA 113

DATE: 20140212

DOCKET: C57033

Doherty, Sharpe and MacFarland JJ.A.

BETWEEN

Exchange Corporation Canada Inc.

Appellant

and

The Corporation of the City of Mississauga,
    Municipal Property Assessment Corporation and Greater Toronto Airports
    Authority

Respondents

David Fleet, for the appellant

Christian Schulze, for the Municipal Property Assessment
    Corporation

Brad Teichman and Christopher Tanzola, for the
    Corporation of the City of Mississauga

Mahmud Jamal and Mary Paterson, for the Greater Toronto
    Airports Authority

Heard: December 17, 2013

On appeal from the order of the Divisional Court
    (Justices Frances P. Kiteley, Giovanna Toscano Roccamo and Todd Ducharme) dated
    November 28, 2012, with reasons reported at 2012 ONSC 6221, allowing an appeal
    from the order of Justice David Price, dated November 21, 2011, with reasons
    reported at 2011 ONSC 6768.

Sharpe J.A.:

[1]

The appellant, Exchange Corporation Canada Inc. (Exchange), provides
    foreign currency exchange, insurance, and other travel-related services from
    kiosks at Pearson International Airport. The respondents, the Corporation of
    the City of Mississauga (Mississauga) and the Municipal Property Assessment
    Corporation (MPAC"), assessed Exchange as a tenant of the respondent
    Greater Toronto Airports Authority (GTAA) for municipal realty taxes under
    the
Assessment Act
, R.S.O. 1990, c. A.31. Exchange brought this
    application for a declaration that it is not a tenant within the meaning of
    the
Assessment Act
and therefore not liable for municipal realty
    taxes. Exchange also sought a declaration that if it is liable, the premises
    are to be assessed at a more favourable rate as an eligible property under
    the
Municipal Act, 2001
,
S.O.
    2001, c. 25.

[2]

The application judge concluded that Exchange was a licensee, not a
    tenant, and granted a declaration to that effect. He rejected Exchanges
    submission that if it were a tenant, the premises it occupies would qualify as
    an eligible property.

[3]

The Divisional Court allowed the respondents appeal, concluding that
    the application judge had erred in law in finding that Exchange was not a
    tenant, and dismissed Exchanges cross-appeal, concluding that the application
    judge had properly rejected Exchanges claim for favourable treatment as an
    eligible property.

[4]

Exchange appeals, with leave, to this court. For the following reasons I
    would dismiss the appeal.

STATUTORY CONTEXT

[5]

Municipalities in Ontario have the power to collect realty taxes from
    owners of property within their borders pursuant to the
Municipal Act, 2001
.
    Property owned by the federal government is exempt from taxation under s. 125
    of the
Constitution Act, 1867
.

[6]

Pearson Airport is owned by the federal government. However, in the
    1990s, the federal government decided to privatize the operations of its airports
    and, in 1996, the federal government leased Pearson Airport to the GTAA for a
    period of 60 years.

[7]

By virtue of s. 3(1)(24) of the
Assessment Act
, [l]and owned
    or leased by a designated airport authority is exempt from realty tax provided
    the designated airport authority makes payments in lieu of taxes (PILT) to
    the municipality. The GTAA is a designated airport authority and it makes PILTs
    to Mississauga.

[8]

The designated airport authority exemption does not apply to any portion
    of the airport leased by a tenant: s. 3(1)(24)(iv). Generally, tenants are not
    liable for municipal realty taxes in Ontario. However, by virtue of s. 18(1)(a)
    of the
Assessment Act
, the tenant of land owned by the Crown shall be
    assessed in respect of the land as though the tenant were the owner if rent or
    any valuable consideration is paid in respect of the land.

[9]

Accordingly, if Exchange is a tenant of land owned by the Crown, it is
    liable to municipal realty taxes.

[10]

Section
    1(1) of the
Assessment Act
defines a tenant to include an occupant
    and the person in possession other than the owner.

THE EXCHANGE  GTAA AGREEMENT

[11]

Exchange
    has the right to operate its kiosks at Pearson Airport by virtue an agreement
    with the GTAA dated June 24, 2003 (the Agreement). The Agreement is a lengthy
    document that was the subject of detailed consideration by both the application
    judge and the Divisional Court.

[12]

The
    Agreement is called a lease. It refers to the GTAA as the Landlord and to Exchange
    as the Tenant. The Agreement provides for the payment of rent. It contains
    the standard habendum clause, a covenant for quiet possession and expressly
    states in s. 13.8 that it does not create any relationship between the
    Landlord and the Tenant other than the relationship of landlord and tenant.
    The Agreement also contains many provisions giving the GTAA control over the
    manner in which the premises are used.

DECISION OF THE APPLICATION JUDGE

[13]

Exchanges
    primary position before the application judge was that it was a tenant of the
    GTAA, not a tenant of land owned by the Crown and therefore not liable for
    municipal realty taxes. The application judge rejected that argument. That
    finding was not appealed to the Divisional Court and Exchange advances no
    argument on the point before this court.

[14]

The
    application judge invited submissions as to whether the contractual arrangement
    between the GTAA and Exchange made Exchange a tenant or a mere licensee. He
    concluded that the terms of the Agreement did not meet the test for a tenancy.
    The application judge focussed on the controls reserved by the GTAA under the Agreement
    regarding the use of the space which Exchange occupied.

[15]

The
    controls which the application judge found to be decisive may be summarized as
    follows. The landlord retains the right to:

·

terminate the lease on 60 days notice to accommodate the
    re-development of the Airport;

·

approve signs and advertising visible from the outside of the
    leased premises;

·

require the tenant to discontinue any business conduct or
    practice which may harm the landlords business or reputation;

·

require the tenant to occupy and use the premises in accordance
    with the specified uses of selling insurance, foreign currency and related uses
    and not to direct business elsewhere;

·

impose limits on prices charged by the tenant;

·

require the tenant to operate during specified hours;

·

access the premises for inspection and repairs;

·

approve alterations to the premises;

·

control access to the Airport and Terminal Building;

·

relocate the tenant to other premises in the terminal if
    necessary for operational or re-development purposes;

·

consent to an assignment of the lease (consent must not be
    unreasonably withheld).

[16]

The
    application judge concluded that these controls deprived Exchange of the rights
    of a tenant, meant that the Agreement was not a lease but a concession
    agreement and made Exchange a mere licensee.

[17]

The
    application judge then considered whether Exchange was an occupant, which
    would bring it within the statutory definition of a tenant. He concluded that
    because of the significant controls the GTAA exercised over the activities
    carried out on the subject property, Exchange was not an occupant and that even
    if Exchange were an occupant, the GTAA exercised paramount occupancy and
    Exchange was therefore not liable to pay realty taxes as an occupant.

DECISION OF THE DIVISIONAL COURT

[18]

The
    Divisional Court found that the application judge had erred in law by
    concluding that Exchange was not a tenant. In the view of the Divisional Court,
    the application judge erred by focussing on certain provisions and by failing
    to consider the Agreement as a whole. In particular, the application judge
    failed to consider several central and important provisions that are indicative
    of a tenancy. These included the fact that the Agreement calls itself and takes
    the form of a lease, the clause granting Exchange the right to peaceably
    possess and enjoy the Leased Premises for the Term without interruption by the
    Landlord, and a clause assuring Exchange the benefit of a good and sufficient
    leasehold interest in the Lands, sufficient to permit the grant by the Landlord
    to the Tenant of the leasehold interest contemplated by this lease.

[19]

Considering
    the document as a whole the Divisional Court concluded that [t]he provisions
    of the lease are unambiguous. The intention of the parties is clear. The
    interpretation of the document is a question of law. The Application Judge
    failed to correctly apply the law. The court also held that the application
    judge erred in failing to find that Exchange was also liable to taxation as an
    occupant of the property.

ISSUES

[20]

Exchange
    submits that the Divisional Court erred by:

1.

Applying correctness as the standard of review and failing to defer to
    the application judges finding that Exchange was a licensee, not a tenant;

2.

Finding that Exchange was a tenant;

3.

Failing to defer to the application judges finding that Exchange was
    not an occupant and that the GTAA was the paramount occupant;

4.

Failing to find that Exchanges premises should be assessed as an
    eligible property under the
Municipal Act, 2001
.

ANALYSIS

(1)

Standard of review

[21]

I
    am unable to accept the submission that the Divisional Court should have
    deferred to the application judges finding that Exchange is a licensee and not
    a tenant and that it erred by applying the standard of correctness to the issue
    of whether the Agreement was a lease.

[22]

It
    is not necessary to engage in a lengthy examination of this courts jurisprudence
    on the standard of review that applies to the interpretation of a contract: see
Bell Canada v. The Plan Group
(2009), 96 O.R. (3d) 81 (C.A.);
MacDougall
    v. MacDougall
(2005), 262 D.L.R. (4th) 120 (Ont. C.A.).  As the Divisional
    Court observed, at para. 18, this was not a case involving disputed facts, nor
    was it a case where the interpretation of the contract required consideration of
    and findings as to the underlying factual matrix. The issue of whether Exchange
    is a tenant turned solely on the interpretation of the language of the
    Agreement and on an assessment of the legal character of the relationship it
    created: did the Agreement, in law, constitute Exchange as a tenant or as a
    licensee?

[23]

In
    my view, the Divisional Court identified clear legal errors on the part of the application
    judge. He failed to consider the Agreement as a whole and he failed to consider
    provisions in the Agreement which on application of the proper legal test, as we
    review below, made the Agreement a lease and Exchange a tenant.

[24]

The
    Divisional Court did not err in the standard of review.

(2)

Was Exchange a tenant?

[25]

As
    the Divisional Court noted, at para. 30, the application judge focussed almost
    exclusively on the impact of the GTAAs reserved rights and failed to consider
    the Agreement as a whole.

[26]

The
    application judge failed to consider or to give sufficient weight to the legal
    effect of the habendum and quiet enjoyment clauses as well as several other
    features of the Agreement that were important indicators of a lease, including
    the following:

·

the Agreement is called a lease;

·

the Agreement refers to the GTAA as the landlord and to
    Exchange as the tenant;

·

the Agreement specifically states that it constitutes the
    relationship of landlord and tenant;

·

the GTAA covenanted that it enjoyed the benefit of a leasehold
    interest in the lands sufficient to permit it to grant Exchange the leasehold
    interest contemplated by the lease;

·

the Agreement is a completely carefree absolutely net lease to
    the Landlord, except as expressly herein set out;

·

the tenant is obliged to pay rent;

·

the tenant is required to pay taxes attributable to the leased
    premises, if separately assessed, or, if not separately assessed, as allocated
    by the landlord;

·

the leased premises are specifically described;

·

the tenant is required to surrender the leased premises on
    expiration or termination of the lease; and

·

the lease is binding on permitted successors and assigns.

[27]

I
    agree with the Divisional Court that when the Agreement is considered as a
    whole, its provisions are unambiguous.  The intention of the parties is
    clear. Indeed, Exchange admitted that it was a tenant when it brought the
    application on the basis that it was a tenant of the GTAA and not a tenant of
    the Crown.

[28]

While
    the Agreement did contain significant reservations of rights to the GTAA, when
    considered in the context of the lease as a whole, those rights were consistent
    with Exchanges legal status as a tenant. The rights reserved by the GTAA are
    similar to those commonly found in commercial leases. This court has found reservations
    of such rights to be consistent with the degree of exclusive possession
    required to constitute the legal status of tenant: see
Metro-Matic Services
    Ltd. v. Hulmann
(1973), 4 O.R. (2d) 462 (C.A.);
Re British American
    Oil Co. Ltd. and DePass
(1959), 21 D.L.R. (2d) 110 (C.A.).

[29]

In
    my view, the Divisional Court did not err in concluding that Exchange is a
    tenant and therefore liable to municipal realty taxes.

(3)

Did the Divisional Court err by failing to defer to the application
    judges finding that Exchange was not an occupant and that the GTAA was the
    paramount occupant?

[30]

I
    have concluded that Exchange is a tenant. That is sufficient to render
    Exchange liable for municipal realty taxes. It is therefore unnecessary for me
    to consider the alternate submission advanced by the respondents that even if
    Exchange is a licensee, it meets the extended statutory definition of tenant which
    includes an occupant and the person in possession other than the owner. I
    agree with the Divisional Court, at para. 40, that as Exchange is a tenant and
    therefore the only entity that occupies or uses the leased premises and as the GTAA
    is a landlord and does not use or occupy the leased premises, the issue of
    paramount occupancy does not arise.

(4)

Should Exchanges premises be assessed as an eligible property?

[31]

Exchange
    submits that if it is liable to municipal realty taxes, it is entitled to the favourable
    treatment accorded to an eligible property under s.
331
of the
Municipal Act
,
    2001
.  The eligible property provision was introduced to alleviate what
    might otherwise have been excessive tax increases resulting from the change to a
    system of assessment based on market value. If a property qualifies as an
    eligible property, its taxes are limited to the average effective level of
    taxation derived from up to six comparable properties.

[32]

Section
    331(20) defines eligible property as a property

(a)   to
    which subsection 329 (7) applies,

(b)   that
    ceases to be exempt from taxation for 2001 or thereafter,

(c)   that
    was subdivided or was subject to a severance,

(d)   whose
    classification changes for 2001 or a later year, or

(e)   that
    is prescribed by the Minister of Finance

[33]

Both
    the application judge and the Divisional Court rejected Exchanges submission
    that its premises met the definition of eligible property. I agree with that
    conclusion.

[34]

Both
    before the Divisional Court and before this court, Exchange failed to identify
    a category enumerated in the definition of eligible property that applies to
    its premises.

[35]

Category
    (a) does not apply for the reasons explained by the Divisional Court at paras.
    53-54.

[36]

The
    property was not subdivided so as to trigger the application of (c).

[37]

Exchange
    conceded before both the application judge and the Divisional Court that the
    classification of the property did not change as required by (d).

[38]

The
    property was not prescribed by the Minister of Finance as required by (e).

[39]

Exchange
    appeared to focus its submissions on category (b)  that the property ceased to
    be exempt from taxation when the GTAA leased the premises to Exchange and
    Exchange became liable to pay taxes as a tenant.

[40]

I
    agree with the submission of Mississauga and the MPAC that the word property in
    s. 331(20) must refer to the entire airport property and not to the individual
    premises leased by Exchange: see
Curtis Properties (Bridgeland) Inc. v.
    Toronto (City)
, [2006] O.J. No. 4115 (S.C.).

[41]

The
    airport property was exempt from taxation prior to the lease to Exchange and it
    remained exempt after the lease took effect. The assessment of a tenant under
    s. 18(1) of the
Assessment Act
does not create a separate property
    within the meaning of s.
331
of the
Municipal Act
,
    2001
.
As both the application judge and the Divisional Court observed,
    O. Reg 73/03, ss. 28, 29 set out the specific process and formula for the
    calculation of taxes where a portion of a parcel ceases to be exempt. If
    Exchanges argument were to be accepted, those provisions would be unnecessary
    and Exchange does not meet their requirements.

[42]

Exchanges
    argument essentially rested on what it perceives as the unfairness or inequity
    of the rate at which it is taxed when compared with the rates of its
    competitors. As this court held in
Yonge Street Hotels Ltd. v. Municipal Property
    Assessment Corp., Region No. 9
(2005), 197 O.A.C. 11 (C.A.), at para. 24,
    [w]e are not at liberty to overcome or ignore legislative distinctions by
    applying some free-standing principle of fairness. To benefit from the
    treatment accorded to eligible property, a party must fit within one of the
    categories identified by the legislature and Exchange has failed to satisfy
    that essential requirement.

DISPOSITION

[43]

I
    would dismiss the appeal with costs to the respondents fixed at the agreed
    amount of $31,000, inclusive of disbursements and taxes.

Robert J. Sharpe
    J.A.

I agree D. Doherty
    J.A.

I agree J.
    MacFarland J.A.

Released: February 12, 2014


